PER'CURIAM.
The appealed final order denying appellant's motion for relief from final judgment by default is reversed upon a holding that appellant’s motion and supporting affidavits established the requisite excusable neglect, Fla.R.Civ.P. 1.540(b), as well as a meritorious defense. See North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962); S.B. Partners v. Holmes, 479 So.2d 280 (Fla. 2d DCA 1985); Florida Aviation Academy v. Charter Air Center, Inc., 449 So.2d 350 (Fla. 1st DCA 1984); General Finance Corp. of Florida v. Northside Bank of Miami, 212 So.2d 917 (Fla. 3d DCA 1968).
We find to be without merit appellant’s claim of error relative to the trial court’s denial of its motion to quash final judgment on grounds of improper service of process.
Affirmed in part, reversed in part, and remanded for further proceedings.